Advisory Action

Response to Arguments
The request for reconsideration has been considered but does NOT place the application in condition for allowance because the Applicant’s arguments are not persuasive. 

The Applicant argues that Alfawaz fails to disclose "the stem opening of the body is positioned between the upper opening of the body and the lower opening of the body as recited in amended claim 29 (p. 6). 
The Examiner notes that Applicant's arguments are based on claim limitations that have not been entered. 

The Applicant further argues that Alfawaz's hose 108 is the only reasonable mapping to the claimed stem opening because claim 29 requires that the stem opening allows "a user to smoke the quantity of combustible material by heating the combustible material and drawing on the body through the respective one of the lower opening and the stem opening." Alfawaz's stem 104 does not allow a user to draw on the waterpipe as it is internal to the waterpipe (p. 6). 
The Examiner does not find Applicant's argument persuasive for three reasons. First, the limitation of "drawing on the body through the respective one of the lower opening and the stem opening" does not require direct drawing through the stem opening, but merely requires indirect drawing through either the lower opening or the stem opening. Drawing through the hose 108/tip 112 would indirectly draw (form a negative pressure) through the tube member 186, thus satisfying said limitation. Second, said limitation requires does not even positively require drawing through the stem opening, since drawing through the lower opening would satisfy said claim limitation. Third, the bowl as shown in Fig. 12 of 

Next, the Applicant argues that as discussed above, Alfawaz does not in fact, teach a stem opening in communication with an interior chamber of the vessel body, and thus necessarily cannot teach sealing a stem opening as claimed (p. 7). 
The Examiner does not find this argument persuasive for the reasons set forth above, and contends that the tube member 186 is properly interpreted as a "stem opening." Moreover, Alfawaz teaches that the tube member 186 (part of lower tube portion 142) is coupled with flange 188 which connects to the stem 104 (para. 70) and then air is drawn from the bowl 120 through stem 104 (para. 47). Consequently, air must be drawn through the tube member 186 to get from the bowl to the stem. Therefore, the tube member 186 is in fluidic communication with the bowl 120 and meets the limitation "the [stem opening] in communication with the interior chamber." 

Lastly, the Applicant argues even if Alfawaz's bowl 120 is equated as the claimed bowl, and Alfawaz's stem 104 is equated as the claimed stem, Alfawaz still fails to teach or suggest applying a second removable sealing element to the distal end opening of the stem of the pipe as recited in amended claim 21 because it is the bottom opening of the tube member 186 which is sealed by the removable seal 190 (i.e. opening closest to the bowl 120) and not the lower end/opening of the stem 104 (i.e. opening furthest from the bowl 120 or distal end) (p. 7-8). 
The Examiner does not find this argument persuasive. Nothing in claim 21 requires interpreting Alfawaz's stem 104 as "a stem." Furthermore, Applicant has not given any arguments (other than those in claim 29 in which apply to either (a) claim amendments not entered or (b) functional limitations not present in claim 21) as to why tube member 186 cannot be interpreted as "a stem." Moreover, the Applicant appears to be arguing that the distal end is the opening that is furthest away from the bowl. However, nothing in claim 21 requires that the distal end be the opening furthest away from the bowl. Lastly, the Applicant appears to acknowledge that the bottom opening of the tube member 186 is sealed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712